DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claim 1 of US Application No. 16/340,667, filed on 04/25/2019, are currently pending and have been examined. 
	
	
Information Disclosure Statement
	The information Disclosure Statement filed on 04/09/2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
	

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Step 1
	Claim 1 is directed towards a method for selecting a position of a U-turn median opening at a signalized intersection under influence of traffic flow compositions.

Step 2A, Prong 1
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, independent claim 1 recites:

 “…determining geometrical design parameters…”

“…determining a signal control scheme…”

“…determining time-space characteristics of traffic flow parameters…”

“…analyzing the influence of various vehicle arrival modes…”

“…establishing a calculation model…”

“…analyzing various arrival modes…”

“…calculating the waiting time…”

“…calculating the time for which the first left-turning queueing vehicle behind the U-turn median opening passes through the “vacant space”…”

“…calculating the occurrence probability of various arrival modes…”

“…calculating the left-turn green light loss time…”

“…establishing a calculation model for U-turn green light loss time…”

“…analyzing various arrival modes of let-turning queuing vehicles when the U-turn median opening is blocked by the left-turning queuing vehicles…”

“...calculating the U-turn green light loss time caused by which the left-turning queueing vehicles block the U-turning vehicles…”

“…calculating the occurrence probability of various arrival modes of let-turning queueing vehicles which block the U-turn median opening…”

“…calculating the U-turn green light loss time…”

“…establishing a traffic capacity calculation model for the left-turn lane with the U-turn median opening…”

“…determining the optimal position of the U-turn median opening on the left-turn lane…”

“…drawing a changing curve between the traffic capacity of the left-turn lane and the position of the U-turn median opening…”

“…obtaining the optimal position of the U-turn median opening…”

And equations: 


    PNG
    media_image1.png
    109
    252
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    75
    159
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    31
    80
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    60
    260
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    82
    293
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    63
    87
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    32
    266
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    38
    125
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    89
    356
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    67
    104
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    49
    213
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    99
    209
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    34
    116
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    39
    136
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    67
    404
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    103
    272
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    62
    232
    media_image17.png
    Greyscale


 These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or are mathematical concepts. Therefore, these limitations are abstract ideas and claim 1 is directed to a judicial exception. 

Step 2A, Prong 2


the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and

the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a 

Examples in which the judicial exception has not been integrated into a practical application include:

the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception. The remaining limitations of claim 1 further define the abstract ideas above, e.g., define the variables of the equation.  Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application of that exception.

Step 2B
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea. Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.

In the instant application, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is 

Based on the above analysis, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.L.C./Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662